J-S19034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
          v.                        :
                                    :
                                    :
GINA VANSYCKEL                      :
                                    :
                 Appellant          :   No. 1777 MDA 2016

       Appeal from the Judgment of Sentence September 28, 2016
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0005912-2015

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
          v.                        :
                                    :
                                    :
GINA VANSYCKEL                      :
                                    :
                 Appellant          :   No. 1778 MDA 2016

       Appeal from the Judgment of Sentence September 28, 2016
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0004422-2015

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
          v.                        :
                                    :
                                    :
GINA VANSYCKEL                      :
                                    :
                 Appellant          :   No. 1779 MDA 2016

       Appeal from the Judgment of Sentence September 28, 2016
             In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0005910-2015


COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
J-S19034-17


                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    GINA VANSYCKEL                             :
                                               :
                      Appellant                :   No. 1780 MDA 2016

          Appeal from the Judgment of Sentence September 28, 2016
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0005911-2015


BEFORE:      GANTMAN, P.J., BENDER, P.J.E. and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 23, 2017

        This is an appeal from the judgment of sentence entered in the Court

of Common Pleas of Berks County following Appellant’s open guilty plea to

the following charges: docket number CP-06-CR-4422-2015-three counts of

criminal conspiracy (to commit burglary); docket number CP-06-CR-5910-

2015-one count of criminal conspiracy (to commit burglary); CP-06-CR-

5911-2015-one count of burglary; and CP-06-CR-5912-2015-one count of

burglary.1     In addition to this appeal, appellate counsel has filed a petition

seeking to withdraw her representation and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 602
____________________________________________



1
 18 Pa.C.S.A. § 903 (conspiracy) and 18 Pa.C.S.A. § 3502(a)(2) (burglary).
The docket numbers were consolidated in the trial court.
*
    Former Justice specially assigned to the Superior Court.




                                           -2-
J-S19034-17


Pa. 159, 978 A.2d 349 (2009).     After a careful review, we affirm and grant

counsel’s petition to withdraw.

      The relevant facts and procedural history are as follows: Following her

arrest, Appellant, who was represented by the public defender’s office,

entered a guilty plea to the above charges on September 28, 2016. At the

guilty plea colloquy, Appellant admitted that she entered unoccupied

residences in Reading, PA, with the intent to commit a crime therein, and on

several different occasions, she conspired with Crystal Roarke, Patrick

McDonough, and Adam Greenawalt to commit burglary of additional

residences in Reading, PA.

      After finding Appellant had knowingly and voluntarily tendered her

guilty pleas, the trial court proceeded to sentencing.   At the hearing, the

Commonwealth noted Appellant’s prior record score is that of an RFEL. N.T.,

9/28/16, at 10. The Commonwealth further noted:

            The offense gravity score for burglary in Docket 5912 of
      2015, Count 2, is a 7, making the standard range 35 to 45, plus
      or minus 6.
            In Docket 4422 of 2015, Count 1, 2, and 3, all conspiracy
      to commit burglaries, the offense gravity score is a 6, making
      the standard range 24 to 36, plus or minus 3.
            In regards to Docket 5910 of 2015, Count 1, conspiracy to
      commit burglary, the offense gravity score is again a 6, making
      the standard range 24 to 36, plus or minus 3.
            In docket 5911 of 2015, Count 2, burglary, the offense
      gravity score is a 7, making the standard range 35 to 45, plus or
      minus 6.




                                    -3-
J-S19034-17


Id. at 10-11. The Commonwealth provided the trial court with its sentencing

recommendations, which it characterized as “bottom-of-the standard-range”

sentences.   Id. at 12.   The Commonwealth further noted the residents of

five homes were “affected by the crimes committed by [Appellant].” Id. at

18.

      The trial court indicated that it had reviewed a pre-sentence

investigation   report,   and   defense      counsel   acknowledged   that   the

Commonwealth’s recitation of the prior record score and standard range

sentences was correct.    Id. at 13.      Defense counsel noted that Appellant

was presently employed at Grab-a-Cab, and although Appellant had prior

theft and burglary charges, she had been “crime-free, arrest-free” for the

“last decade.” Id. at 13-14.    Defense counsel informed the trial court that

Appellant has “severe health problems,” takes prescription medications, and

“is in the final stages of COPD.” Id. at 14. Defense counsel expressed the

belief that a lengthy prison sentence could limit Appellant’s lifespan due to

her disease and the diminished health care available in prison settings. Id.

      Additionally, defense counsel provided the trial court with letters from

Appellant’s stepchild, fiancé, co-workers, and employers, all of whom

expressed Appellant is a pleasant person willing to help others. Id. at 15.

Further, defense counsel noted that Appellant volunteers at the Humane

Society, she adopted a sick animal, and she is not the “mastermind” behind

the crimes at issue. Id. at 15-16.


                                       -4-
J-S19034-17


      As to the nature of the crimes, defense counsel noted the subject

homes were “vacant or for sale,” and it was apparent that the criminal

participants did not wish to encounter or hurt anyone during the crimes. Id.

at 16. In light of the aforementioned, defense counsel sought house arrest

or some type of intermediate punishment for Appellant.

      The trial court gave Appellant an opportunity to make a statement,

and she stated: “I’m really not a violent person.       I met Crystal and Pat

through my job. And that was the wrong decision. I just really don’t want

to die in prison. I don’t have three years.” Id. at 17.    Appellant also noted

that she cooperated with the police. Id. at 18.

      At the conclusion of the hearing, the trial court indicated:

             All right. I have taken the time to read all of the letters,
      and I’ve taken into consideration what your counsel has
      represented. I appreciate the fact that you have some health
      challenges right now, but the fact of the matter is, you crossed
      the threshold of a home, you know, the sanctity of someone
      else’s hard work. I find burglary to be one of the most offensive
      crimes for that fact, but—and I will tell you, initially my intention
      was to even go beyond the Commonwealth’s recommendation.
      That’s how strongly I felt about the facts of this case.

Id. at 19.

      The trial court then imposed the following sentences: docket number

CP-06-CR-5912-2015, thirty-five months to ninety months in prison for

burglary, to be followed by five years of probation; docket number CP-06-

CR-4422-2015, two years to four years in prison for each count of

conspiracy, the sentences to run concurrently to each other and to the


                                      -5-
J-S19034-17


sentence for docket number CP-06-CR-5912-2015; docket number CP-06-

CR-5910-2015, two years to four years in prison for conspiracy, the

sentence to run concurrently to the sentence for docket number CP-06-CR-

5912-2015; and docket number CP-06-CR-5911-2015, thirty-five months to

ninety months in prison for burglary, the sentence to run concurrently to the

sentence for docket number CP-06-CR-5912-2015.

       The trial court specifically noted that its first inclination was to impose

the sentences consecutively; however “based on the words of [defense]

counsel, and the letters submitted [on Appellant’s behalf], and [Appellant’s]

health,” the trial court “reassessed” its initial inclination, thus imposing the

sentences concurrently. Id. at 23.

       Appellant filed a timely, counseled motion seeking the modification of

her sentence,2 which the trial court denied. This timely, counseled appeal

followed. The trial court directed Appellant to file a Pa.R.A.P. 1925(b)

____________________________________________


2
   Under Pa.R.Crim.P. 720(A)(1), “a written post-sentence motion shall be
filed no later than 10 days after imposition of sentence.” Here, the tenth
day fell on Saturday, October 8, 2016, and thus, generally in order to be
timely, Appellant would have been required to file her post-sentence motion
on Monday, October 10, 2016. However, in this case, Monday was a legal
holiday, and thus, Appellant timely filed her post-sentence motion on
Tuesday, October 11, 2016. See 1 Pa.C.S.A. § 1908 (“Whenever the last
day of any such period shall fall on Saturday or Sunday, or on any day made
a legal holiday by the laws of this Commonwealth or of the United States,
such day shall be omitted from the computation.”).




                                           -6-
J-S19034-17


statement, appellate counsel filed a statement of intent to file an Anders

brief in accordance with Pa.R.A.P. 1925(c)(4), and the trial court filed a brief

statement in lieu of an opinion. Thereafter, appellate counsel filed a petition

to withdraw and submitted an Anders/Santiago brief.

      When faced with a purported Anders brief, this Court may not review

the merits of the issues raised therein without first passing on the request to

withdraw. Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005).

Prior to withdrawing as counsel on a direct appeal under Anders, counsel

must file a brief that meets the requirements established by our Supreme

Court in Santiago. The brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 602 Pa. at 178-79, 978 A.2d at 361. Counsel must also provide

the appellant with a copy of the Anders brief, together with a letter that

advises the appellant of his or her right to “(1) retain new counsel to pursue

the appeal; (2) proceed pro se on appeal; or (3) raise any points that the

appellant deems worthy of the court's attention in addition to the points

raised by counsel in the Anders brief.” Commonwealth v. Nischan, 928
A.2d 349, 353 (Pa.Super. 2007) (citation omitted).




                                     -7-
J-S19034-17


       Instantly, counsel provided a summary of the history of the case,

referred to anything in the record that counsel believed arguably supports

the appeal, set forth her conclusion that the appeal is frivolous, and stated in

detail her reasons for so concluding.          Moreover, counsel has provided this

Court with a copy of the letter, which counsel sent to Appellant informing her

of her right to retain new counsel, proceed pro se, or raise any points

Appellant deems worthy of this Court’s attention.3        Accordingly, we conclude

counsel has substantially complied with the requirements of Anders and

Santiago. We, therefore, turn to the issue of arguable merit counsel

presented in her Anders brief to make an independent judgment as to

whether the appeal is, in fact, wholly frivolous. Commonwealth v. Bynum-

Hamilton, 135 A.3d 179 (Pa.Super. 2016).

       Appellant challenges the discretionary aspects of her sentence.

Specifically, she avers her individual sentences were manifestly excessive

given the fact the trial court focused on the gravity of the offenses and the

impact to the victims without consideration of Appellant’s rehabilitative

needs in accordance with 42 Pa.C.S.A. § 9721(b). She further avers the trial

court did not adequately state its reasons on the record for the imposition of

her sentences as required by Section 9721(b).

____________________________________________


3
  Appellant has filed neither a pro se brief nor a counseled brief with new,
privately-retained counsel.




                                           -8-
J-S19034-17


     A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right. Commonwealth v. Hunter,

768 A.2d 1136 (Pa.Super. 2001). Prior to reaching the merits of a

discretionary sentencing issue:

     We conduct a four-part analysis to determine: (1) whether
     appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
     and 903; (2) whether the issue was properly preserved at
     sentencing or in a motion to reconsider and modify sentence,
     see [Pa.R.Crim.P. 720]; (3) whether appellant's brief has a fatal
     defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
     question that the sentence appealed from is not appropriate
     under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006) (citations

omitted).

     Here, Appellant filed a timely notice of appeal and a timely post-

sentence motion in which she preserved her discretionary aspect of

sentencing claims.   Further, counsel included a separate Pa.R.A.P. 2119(f)

statement in her Anders brief.    As to whether Appellant has presented a

substantial question, we note the following:

     The determination of what constitutes a substantial question
     must be evaluated on a case-by-case basis. A substantial
     question exists only when the appellant advances a colorable
     argument that the sentencing judge's actions were either: (1)
     inconsistent with a specific provision of the Sentencing Code; or
     (2) contrary to the fundamental norms which underlie the
     sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010) (citation,

quotation marks, and quotation omitted).




                                    -9-
J-S19034-17


      “This Court has previously found a substantial question to be raised

where an appellant alleged that the sentencing court...failed to consider

relevant sentencing criteria, including the protection of the public, the

gravity of the underlying offense and the rehabilitative needs of appellant[.]”

Commonwealth v. Serrano, 150 A.3d 470, 473 (Pa.Super. 2016) (citation

omitted). “[Further,] [t]he failure to set forth adequate reasons for the

sentence    imposed    has   been   held   to   raise   a   substantial   question.”

Commonwealth v. Macias, 968 A.2d 773, 776 (Pa.Super. 2009) (citation

omitted).    Accordingly, we find that Appellant has raised a substantial

question and will proceed to review the merits of her claims.

      It is well-settled that:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa.Super. 2015)

(quotation omitted).     In reviewing the sentence, an appellate court shall

have regard for: (1) the nature and circumstances of the offense and the

history and characteristics of the defendant; (2) the opportunity of the

sentencing court to observe the defendant, including any presentence

investigation; (3) the findings upon which the sentence was based; and (4)




                                     - 10 -
J-S19034-17


the guidelines promulgated by the commission. See 42 Pa.C.S.A. §

9781(d)(1)–(4).

      A sentence may be found to be unreasonable if it fails to properly

account for these four statutory factors, or if it “was imposed without

express or implicit consideration by the sentencing court of the general

standards applicable to sentencing[.]” Commonwealth v. Walls, 592 Pa.
557, 569, 926 A.2d 957, 964 (2007).               These general standards mandate

that a sentencing court impose a sentence “consistent with the protection of

the public, the gravity of the offense as it relates to the impact on the life of

the victim and on the community, and the rehabilitative needs of the

defendant.” 42 Pa.C.S.A. § 9721(b). Moreover, “a trial court is required to

state its reasons for the sentence on the record.”            42 Pa.C.S. § 9721(b).

“This requirement can be satisfied by the trial court indicating, on the

record,     that   it   has   been    informed      by    a   pre-sentence      report.”

Commonwealth v. Coss, 695 A.2d 831, 834 (Pa.Super. 1997) (citation

omitted).

      Where the sentencing court imposed standard-range sentences with

the benefit of a pre-sentence investigation report, we will not consider the

sentence excessive. Commonwealth v. Corley, 31 A.3d 293, 298

(Pa.Super.    2011).     Under   such    circumstances,       “we   can    assume     the

sentencing     court    was   aware     of   relevant    information      regarding   the




                                         - 11 -
J-S19034-17


defendant’s character and weighed those consideration along with mitigating

statutory factors.” Id. at 298 (quotation marks and quotation omitted).

      Here, the trial court was provided with information regarding the

applicable sentencing guidelines, and as appellate counsel notes, Appellant’s

individual sentences, which were imposed concurrently, are in the standard

range of the guidelines.      Because the trial court reviewed Appellant’s pre-

sentence investigation report, we assume the sentencing court took into

account the mitigating circumstances presented by Appellant, as well as her

rehabilitative needs.   Id.     Moreover, the trial court explicitly indicated it

considered the letters presented in support of Appellant, as well as her

health issues; however, in light of the intrusive nature of Appellant’s crimes

and her past history of theft crimes, the trial court concluded the sentence

imposed was necessary.         We find no abuse of discretion and conclude

Appellant’s sentencing issues are meritless.

      For all of the foregoing reasons, and after an independent review, we

conclude Appellant is not entitled to relief and we grant counsel's petition to

withdraw her representation.

      Judgment of Sentence Affirmed.            Petition to Withdraw as Counsel

Granted.




                                       - 12 -
J-S19034-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2017




                          - 13 -